DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/10/20.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2011/0176205) in view of Holota (US 2009/0009897).
Consider claim 1, Shaw discloses (e.g. figure 3) an all-reflective optical system (The optical system can be configured for any number of purposes, including surveillance, tracking/targeting, camera, or other such sensing/imaging applications) [0023], comprising: 

a convex secondary mirror (205) facing the primary mirror (see Fig. 2a, elements 205 and 209; and the smaller secondary mirror is a convex hyperbolic mirror), wherein an optical axis extends from a vertex of the primary mirror (209) to a vertex of the secondary mirror (205) (a Cassegrain configuration of telescope 105 includes a folded optical path achieved by primary mirror 209 and the secondary mirror 205, which are both aligned symmetrically about the optical axis) [0026]; 
a concave tertiary mirror (213) arranged behind the primary mirror (see Fig. 2b, elements 209 and 213; the two mirror re-imager includes the addition of a convex hyperbolic quaternary mirror 211 and a concave parabolic mirror tertiary mirror 213) [0030], the tertiary mirror having one of a parabolic, non-parabolic conical, or aspherical surface (the two mirror re-imager includes the addition of a convex hyperbolic quaternary mirror 211 and a concave parabolic mirror tertiary mirror 213) [0060]; 
a concave quaternary mirror (211, each mirror’s configuration e.g. concave/convex can vary depending on the particular application) [0030] arranged in the central aperture of the primary mirror (209) or behind the primary mirror (see Fig 2b, elements 208 and 211) [0030], the quaternary mirror (211) having one of a spherical, 
at least one image plane having one or more aggregated sensors (107) ( [0024]- the detector 107 is configured with a focal plane array (FPA) to detect radiation in the UV and/or IR frequency ranges; [0003]- The FPA can be implemented with various known technology, such as charged-coupled devices, quantum well infrared photodetectors, strained superlattice, photovoltaic, photoconductive, or other such imaging devices), wherein the image plane is positioned at a radial distance from the optical axis that is no more than the radius of the primary mirror (209) (see Fig. 3, elements 107 and 209; [0026] a Cassegrain configuration of telescope 105 includes a folded optical path achieved by primary mirror 209 and the secondary mirror 205, which are both aligned symmetrical about the optic axis). 
However, Shaw does not disclose the secondary mirror having an aspherical surface. Shaw and Holota are related as telescope devices.  Holota discloses (e.g. figure 1) a device wherein the secondary mirror (M2) having an aspherical surface (The optical system comprises four rotationally symmetric mirrors M1 to M4 including a primary mirror M1) [0025]. It would have been obvious to a person of ordinary skill it he art at the time of the invention to dispose a convex secondary mirror of Shaw having an aspherical surface to achieve good image quality over a wide field of view while minimizing the sizes of individual mirrors and the volume of the telescope package containing the mirror elements as suggested by [0005] of Holota. 
Consider claim 2, the modified Shaw reference discloses (e.g. figure 3 of Shaw) the optical system of claim 1, Shaw further discloses additionally comprising an 
Consider claim 12, the modified Shaw reference discloses (e.g. figure 3 of Shaw) the optical system of claim 1, Shaw further discloses wherein vertices of the primary mirror (209) and the secondary mirror (205) form an optical axis (a Cassegrain configuration of telescope 105 includes a folded optical path achieved by primary mirror 209 and the secondary mirror 205, which are both aligned symmetrically about the optical axis) [0026], and the primary mirror and the secondary mirror are symmetric or periodic about the optical axis (para [0026]- a Cassegrain configuration of telescope 105 includes a folded optical path achieved by primary mirror 209 and the secondary mirror 205, which are both aligned symmetrically about the optical axis). 
Consider claim 19, the modified Shaw reference discloses the optical system of claim 1. Holota further discloses wherein an effective focal length is in a range of 300 mm to 20,000 mm (In an exemplary embodiment of the invention of a telescope with an effective focal length of 500 mm) [0035]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to dispose mirrors of Shaw with an . 
Allowable Subject Matter
Claims 3-11, 13-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872